Howard, J. (dissenting):
I concur with Mr. Justice Kellogg in his conclusion that the Public Service Commission, under section 33 of the Public Service Commissions Law (Consol. Laws, chap. 48 [Laws of 1910, chap. 480], as amd. by Laws of 1911, chap. 54G), also under section 49 as thus amended, has power to regulate rates for the public convenience and welfare — commutation rates as well as all other rates. The plain language of the statute makes the'meaning so apparent that there is no opportunity for judicial interpretation. I dissent, however, from Justice Kellogg’s conclusion that the increased rates established by the New York, New Haven and Hartford Railroad Company are reasonable.
According to the figures presented by the railroad, commuters, even under the new rates, are carried by the company at an actual loss. But these figures grow entirely out of the *543peculiar contract between the New York, New Haven and Hartford railroad and the New York Central railroad, by which the terminal charges and trackage toll, instead of being fixed positively in a definite sum, are fixed by counting the passengers of all grades traveling over the New York and Harlem road and entering the G-rand Central Terminal. It is argued that because this rent and toll happens to have been fixed in this way, each passenger ought to pay to the company what it costs the company under this contract to take him on as a passenger, plus a reasonable profit. But it seems to me that this conclusion does not necessarily follow. The figures look absolutely convincing at first sight and the argument, until it is carefully examined, seems sound and looks plausible; but it fails, I think, to stand the test of close scrutiny.
The very fact that under the increased rates the railroad still claims to be losing money on each commuter it carries, is a convincing argument that the company itself does not consider and never has considered that the commuters are paying or ought to pay this exorbitant toll and rent, but regards it as a general operating expense to be spread over the entire system. Their position, here that these expenses should be charged against the commuters is evidently only for the purposes of the argument, else, having the right to do so, why did they not raise the fare to a point where there would be a profit rather than a loss ? The Public Service Commission has no right to fix rates at a point where the railroad will suffer a loss. Such rates would not be “ just and reasonable rates; ” such rates would deprive the railroad of its property “ without due process of law.” This is axiomatic, and a mere statement to the court, without the citation of authorities, that the rates have been fixed at a point where the company is losing money on each passenger carried, will result in instant relief. All this the relator knows well, and yet it has fixed its new rates at a point, so it asks the court to believe, where it continues to lose money. Why is the railroad willing to do business at a loss ? Why was it ever willing, there never having been a law to force it to do so ? The answer is apparent. The company regards the toll and rent as general operating expenses; so regarded, it does not suffer loss but makes money, for in the *544aggregate the contract results in enormous profit to the company.
It can easily be seen that the privilege of having a terminus to its road in the heart of New York city was of transcendent importance to the New York and New Haven railroad when it first entered into this contract. It probably paid more than a fair and reasonable price for this privilege; perhaps it amounted to a bonus. But this right inured vastly to the entire New York and New Haven system; it profited the New Haven end as much as the New York end. It redounded immeasurably to the total value of the railroad property as well as to the total revenue. Gfetting the New York terminus was vital to this railroad; it leaped, by this stroke of. diplomacy, from obscurity and insignificance into great prominence and consequence. It opened up and perfected a route between the most populous centers of America — New York city and New England. The New York and New Haven road, looking shrewdly into the future, was undoubtedly willing to submit to any terms even the most unreasonable ones, if necessary, to secure this inestimable right. But this right so clearly appertains to and affects and enhances the value of the entire railroad that this toll and rent should, unquestionably, it seems to me, be charged, not against the Westchester communities, not against the commuters, the ones least able to pay, but against the entire system.
Suppose the contracting railroads had agreed that the track-age tollage and terminal charges be fixed exclusively by counting the number of commuters who travel over the few miles of road leased from the New York and Harlem people and enter the terminal; could it then be argued that these commuters must bear the entire burden ? If these contracting railroads have made a bargain between themselves which,.if permitted or operate as they intend it to operate, bears hard upon a certain class of travelers, it then becomes imperatively the duty of the Public Service Commission to step in and regulate the rates so that they shall not become oppressive to that class of passengers hit by this private contract. I have no doubt, under section 49 of the Public Service Commissions Law (as amd. supra), that the Commission has power to modify this con*545tract, if necessary, or cause the execution of a new contract so that these trackage and terminal expenses shall be charged to the general operating expenses of the New York and New Haven road and not against the commuters or the passenger traffic.
There are many phases of this controversy which might be discussed, but, as I view the situation, no further discussion is necessary, for the whole subject narrows down to the question whether the trackage and terminal expenses should be charged against the passengers who go over the New York and Harlem road and enter the terminal, or be charged to general operating expenses. Having arrived at the conclusion that these expenses should be distributed over the entire system, the discussion ends.
It is scarcely necessary to add emphasis to what the chairman of the Public Service Commission has said concerning the importance of this determination to the residents and communities along the New York and Harlem road. Public convenience, public happiness, public health and the cause of humanity require this court to hesitate to render a decision which will cast a lasting blight upon the villages and communities and citizens of Westchester county. Unless the law and the equity of the case are positively on the side of the railroad our determination should uphold the old rates.
The finding of the Public Service Commission should be affirmed, with costs.
Woodwaed, J., concurred.
Determination of the Public Service Commission annulled, without costs, without prejudice to a new application at any time upon changed conditions with reference to the terminal or tollage charges.